Exhibit 10.4

DEFERRED BONUS PLAN FOR

EXECUTIVES OF BRYN MAWR BANK CORPORATION

(As Amended and Restated Effective January 1, 2008)

This is the DEFERRED BONUS PLAN FOR EXECUTIVES OF BRYN MAWR BANK CORPORATION
(the “Plan”), as amended and restated effective January 1, 2008.

ARTICLE I

DEFINITIONS

The following words and phrases as used herein have the following meanings
unless a different meaning is plainly required by the context:

1.1 “Administrator” means the person or committee, appointed by the Board of
Directors, that shall be responsible for administering the Plan.

1.2 “Affiliate” means a corporation of which the Corporation controls, directly
or indirectly, more than 50 percent of the total combined voting power of all
classes of stock.

1.3 “Beneficiary” means the person, persons or trust designated by a Participant
as direct or contingent beneficiary in the manner prescribed by the
Administrator. The Beneficiary of a Participant who has not effectively
designated a Beneficiary shall be the Participant’s estate.

1.4 “Board of Directors” means the Board of Directors of the Corporation.

1.5 “Bonus” means an amount payable to an Executive that is not part of the
Executive’s base salary and that is payable at the discretion of a Participating
Employer’s Board of Directors or in accordance with a Participating Employer’s
bonus program.

1.6 “Bonus Deferral” means the amount of a Bonus that a Participant elects to
defer in accordance with the terms of the Plan.

1.7 “Code” means, collectively, the Internal Revenue Code of 1986, as amended,
and the Treasury Regulations promulgated thereunder.

1.8 “Corporation” means Bryn Mawr Bank Corporation.

1.9 “Deferred Bonus Account” or “Account” means the separate account established
for each Participant as described in Section 4.1.

1.10 “Effective Date” means January 1, 1989. The effective date of this
amendment and restatement of the Plan is January 1, 2008.

1.11 “Executive” means an employee of a Participating Employer who is a member
of a select group of management or highly compensated employees and who is
eligible to make a deferral election under the Plan. An employee will be
eligible to make



--------------------------------------------------------------------------------

a deferral election under the Plan for a Plan Year if his compensation for the
prior Plan Year was at least $100,000. For purposes of this section,
compensation for the prior Plan Year shall mean the employee’s compensation
reported on Form W-2, including the bonus which was payable to the employee in
such prior Plan Year, regardless of whether all or some portion of the bonus was
not reported on Form W-2 as a result of being deferred under the Plan.
Additionally, the Administrator may designate a newly hired employee of a
Participating Employer as an Executive eligible to make a deferral election
during the Plan Year in which he is hired and the following Plan Year, if such
employee’s annualized compensation from the Participating Employer at the time
of hire is expected to equal or exceed $100,000.

1.12 “Hardship” means an unforeseeable emergency that creates a severe financial
hardship to the Participant resulting from (a) an illness or accident of the
Participant, his or spouse, his or her dependent, or his or her Beneficiary,
(b) the loss of the Participant’s property due to casualty (including the need
to rebuild a home following damage to the home not otherwise covered by
insurance, for example, not as a result of a natural disaster), or (c) other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant, and in the case of either (a),
(b) or (c), meets such other requirements as are set forth in Section 409A of
the Code.

1.13 “Participant” means an Executive or former Executive who elects to
participate in the Plan in accordance with the terms and conditions of the Plan
or who has an account in the Plan that has not been fully distributed.

1.14 “Participating Employer” means the Corporation and each Affiliate that has
elected to participate in the Plan.

1.15 “Performance-Based Compensation” means “performance-based compensation” as
described in Exhibit A hereto.

1.16 “Plan Year” means the calendar year.

1.17 “Separation from Service” means, with respect to a Participant, his or her
“separation from service,” within the meaning of Section 409A of the Code, from
the Participating Employer of the Participant. To the extent required by the
definition of “separation from service” under Section 409A of the Code,
“Separation from Service” shall mean a Participant’s separation from service (as
so defined) from both the Company and all Affiliates.

1.18 “Specified Employee” means an individual who is a “specified employee” with
respect to his or her Participating Employer within the meaning of Section 409A
of the Code.

1.19 “Valuation Date” means the close of business on the last business day of
each calendar quarter, or such other valuation date or dates established by the
Administrator.

 

2



--------------------------------------------------------------------------------

ARTICLE II

PARTICIPATION

2.1 Eligibility. Each Executive awarded a Bonus is eligible to elect to
participate in the Plan.

2.2 Participation in the Plan.

2.2.1 An Executive who desires to participate in the Plan, shall furnish to the
Administrator such information (including a beneficiary designation) as the
Administrator may reasonably request for the proper administration of the Plan.

2.2.2 An Executive who has satisfied Section 2.2.1 above, may elect under
Section 3.1 to defer receipt of all or a specified portion of the Bonus that
would otherwise be payable to such Executive for any Plan Year.

ARTICLE III

DEFERRAL OF BONUSES

3.1 Election to Defer. An Executive who elects to participate in the Plan for
any Plan Year shall deliver a properly executed election form to the
Administrator, which form shall specify:

3.1.1 The amount or percentage of the Executive’s Bonus to be deferred;

3.1.2 The period of time (as provided for in Section 3.3) for which the
Executive’s Bonus shall be deferred; and

3.1.3 The investment options (as provided for in Section 4.2) in which an
Executive’s Bonus Deferral shall be deemed invested for purposes of determining
income, gains and losses thereon.

3.2 Date of Filing Election. An election to defer a Bonus shall be filed by the
Participant with the Administrator by March 31 of the Plan Year during which
such bonus will be earned; provided, however, if the Bonus for the year 2008 or
any subsequent Plan Year does not qualify as Performance-Based Compensation,
such election shall be filed no later than the end of the preceding Plan Year.
Notwithstanding the foregoing, in the case of an Executive who is hired after
the commencement of a Plan Year, an election to defer a Bonus earned in such
Plan Year that qualifies as Performance-Based Compensation shall be filed by the
later of June 30 of such Plan Year or the 30th day following the Executive’s
date of hire; and in the case of a Bonus that does not qualify as
Performance-Based Compensation, any such election shall be filed by the 30th day
following the Executive’s date of hire. In the case of an election described in
the preceding sentence with respect to Performance-Based Compensation which is
filed after June 30 of the Plan Year, or an election not with respect to
Performance-Based Compensation, such election shall apply only to the portion of
such Bonus attributable to the period of time following the date of the
election.

 

3



--------------------------------------------------------------------------------

3.3 Period of Deferral and Form of Payment. A Participant electing to defer all
or any portion of a Bonus shall specify the applicable deferral period in his or
her election pursuant to Section 3.1 above. Subject to Section 5.1 below, a
Participant may elect to have payment of all or any portion of a Bonus deferred
until:

3.3.1 January of the year following the year in which such Bonus would otherwise
have been payable;

3.3.2 His or her Separation from Service; or

3.3.3 The Participant’s 65th birthday, if the Participant Separates from Service
prior to age 65 but on or after his or her early retirement date under his or
her Participating Employer’s tax-qualified defined benefit pension plan;
otherwise, upon the Participant’s Separation from Service.

The amount of a Bonus that is deferred under Section 3.3.1 until January of the
year following the year in which such Bonus would have otherwise been payable
shall be paid in the form of a lump sum without interest or other appreciation
added thereto. Payment of the portion of the Deferred Bonus Account attributable
to all Bonuses deferred under Section 3.3.2 or Section 3.3.3 shall commence at
the time specified in the first election in which a deferral under either such
Section is specified.

In no event shall payment of the Deferred Bonus Account of a Participant who is
a Specified Employee on the date of his Separation from Service, on account of
Separation from Service, commence before the date that is six months after the
date of such Separation from Service.

The Participant’s first election pursuant to Section 3.1 above that specifies a
deferral of payment under Section 3.3.2 or Section 3.3.3 shall further specify
the form of distribution of his or her Deferred Bonus Account attributable to
all Bonuses deferred under such Sections. The Participant’s choice of forms of
distribution shall be limited to annual installments payable for five (5) years,
annual installments payable for ten (10) years, or a single lump sum. If the
Participant elects the method set forth in Section 5.2.2 or 5.2.3, each annual
installment shall be equal to the amount determined by dividing the balance of
the Deferred Bonus Account as of the Valuation Date immediately preceding the
payment of that installment by the number of installment payments remaining
(including that installment).

If a deferral period is not timely specified by a Participant pursuant to this
Section 3.3, the Participant shall be deemed to have elected option 3.3.2 above.
If a form of distribution is not timely specified by a Participant pursuant to
this Section 3.3, the Participant shall be deemed to have elected a single lump
sum distribution.

 

4



--------------------------------------------------------------------------------

ARTICLE IV

INVESTMENT ALTERNATIVES FOR BONUS DEFERRALS

4.1 Deferred Bonus Account. A Participating Employer shall establish a Deferred
Bonus Account for each Participant it employs when the Participant first makes a
Bonus Deferral election under Section 3.3.2 or Section 3.3.3. Bonus Deferrals
made under Section 3.3.2 or Section 3.3.3 shall be allocated to such Account on
the date such Bonus Deferrals would otherwise have been paid to the Participant.

4.2 Investment Options. All Bonus Deferrals allocated under Section 4.1 shall be
deemed invested in the available investment options in accordance with the
elections made by the Participant. A Participant may designate a single
investment option or may allocate his Bonus Deferral among any of the available
options. The available investment options shall be as designated by the
Corporation from time to time, which may include common stock of the
Corporation.

4.3 Investment Discretion. A Participant may modify his investment directions
with respect to Bonus Deferrals allocated to his Account under the Plan in
accordance with the rules and procedures established by the Administrator.

4.4 Balances of Deferred Bonus Accounts. The balance of each Participant’s
Deferred Bonus Account shall include all Bonus Deferrals made by the
Participant, adjusted for income, and realized and unrealized gains and losses
on their investment under Section 4.2, less any amounts previously distributed
to the Participant. In addition, each Participant’s Deferred Bonus Account shall
be reduced by the portion of any reasonable Plan administration or maintenance
expenses allocated thereto by the Administrator. The amount of such expenses
allocated to each Deferred Bonus Account shall be determined by multiplying the
amount of such expenses by a fraction, the numerator of which shall be the
balance of such Deferred Bonus Account as of the Valuation Date immediately
preceding such allocation, and the denominator of which shall be the aggregate
balance of all Deferred Bonus Accounts as of such Valuation Date. The balance of
each Participant’s Account shall be determined as of each Valuation Date that an
Account balance is maintained for the Participant.

4.5 Statement of Account. A quarterly statement shall be sent to each
Participant as to the balance of his Deferred Bonus Account.

ARTICLE V

PAYMENT OF BONUS DEFERRALS

5.1 In General. Payment of a Participant’s Deferred Bonus Account shall commence
at such time and be paid in such form as the Participant had specified (or
deemed specified) pursuant to Section 3.3 above. Notwithstanding the preceding
sentence, an Executive who was a Participant during the 2008 Plan Year shall
make an irrevocable election at any time during the 2008 Plan Year to have all
amounts allocated to his Deferred Bonus Account, both at the time of the
election and thereafter, paid to him either at the time specified in
Section 3.3.2 or 3.3.3 above, in one of the forms specified in Section 3.3,
subject to the six-month deferral in the case of a Specified Employee as
described in Section 3.3. In the absence of an election by a Participant
pursuant to the preceding sentence, such Participant shall be deemed to have
elected to have his Deferred Bonus Account paid to him in a single lump sum upon
his Separation from Service, subject to the six-month deferral in the case of a
Specified Employee as described in Section 3.3. The irrevocable election
described in this Section 5.1 shall be ineffective to the extent that it would
have the effect of accelerating a payment into the 2008 Plan Year which
otherwise would not be made until the 2009 Plan Year or later, or the effect of
deferring a payment to the 2009 Plan Year or later which otherwise would have
been made during the 2008 Plan Year.

 

5



--------------------------------------------------------------------------------

5.2 Death. Upon the death of a Participant, either prior to or following the
commencment of payment of his or her Deferred Bonus Account, the balance of the
Account shall be paid to the Beneficiary in a single lump sum as soon as
practicable thereafter.

5.3 In-Service Hardship Distributions. A Participant may request that all or a
portion of his Account be distributed at any time prior to the time payment
otherwise would commence pursuant to Section 5.1 above, provided that the
Participant has incurred a Hardship, and that the distribution is only in an
amount reasonably needed to alleviate such Hardship (including a reasonable
amount to enable the Participant to pay taxes on the distribution). In
determining whether the Hardship distribution request should be approved, the
Administrator shall be entitled to rely on the Participant’s representation that
the Hardship cannot be alleviated:

5.3.1. through reimbursement or compensation by insurance or otherwise;

5.3.2. by reasonable liquidation of the Participant’s assets, to the extent such
liquidation would not itself cause severe financial hardship; or

5.3.3. by cessation of Bonus Deferrals under the Plan and all other compensation
deferral plans maintained by the Corporation.

Distributions to alleviate a Hardship shall be made in a lump sum as soon as
administratively feasible after the Administrator has reviewed and approved the
request.

ARTICLE VI

GENERAL PROVISIONS

6.1 Participant’s Rights Unsecured. The right of any Participant to receive
future payments under the provisions of the Plan shall be an unsecured claim
against the general assets of the Participating Employer by whom the Participant
was last employed preceding the time that payments are scheduled to begin. To
the extent that a Participating Employer makes payment of bonus deferrals to any
trust or to any other fund or arrangement to provide for such payments, the
trust, fund or other arrangement shall remain part of such Participating
Employer’s general assets and no person claiming payments under the Plan shall
have any right, title or interest in or to any trust, fund or other arrangement.

6.2 Claims Procedures.

6.2.1 A Participant or, in the event of the Participant’s death, the
Beneficiary, may file a written claim for payment hereunder with the
Administrator. In the event of a denial of any payment due to or requested by
the Participant or Beneficiary (the “claimant”), the Administrator will give the
claimant written notification containing specific reasons for the denial. The
written notification will contain specific reference to the pertinent provisions
of the SERP on which the denial of the claim is based.

 

6



--------------------------------------------------------------------------------

In addition, it will contain a description of any other material or information
necessary for the claimant to perfect a claim, and an explanation of why such
material or information is necessary. The notification will provide further
appropriate information as to the steps to be taken if the claimant wishes to
submit the claim for review and the time limits applicable thereto, and (if
applicable) a statement of the claimant’s right to bring a civil action under
Section 502(a) of the Employee Retirement Income Security Act of 1974, as
amended. This written notification will be given to a claimant within ninety
(90) days after receipt of the claim by the Administrator unless special
circumstances require an extension of time for processing the claim, in which
case the Administrator shall provide written notice of the extension to the
claimant and the reasons therefore, and the date by which the Administrator
expects to make its determination with respect to the claim. In no event shall
such extension exceed 90 days.

6.2.2 In the event of a denial of a claim for benefits, the claimant or a duly
authorized representative will be permitted to submit issues and comments in
writing to the Administrator and to submit documents, records and other
information relating to the claim for benefits. The claimant or a duly
authorized representative shall also be provided, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits. In addition, the
claimant or a duly authorized representative may make a written request for a
full and fair review of the claim and its denial by the Administrator that takes
into account all comments, documents, records and other information submitted by
the claimant, without regard to whether such information was submitted or
considered in the initial benefits determination; provided, however, that such
written request is received by the Administrator (or its delegate) within sixty
(60) days after receipt by the claimant of written notification of the denial.
The sixty (60) day requirement may be waived by the Administrator in appropriate
cases.

6.2.3 A decision on review of a claim for benefits will be rendered by the
Administrator within sixty (60) days after the receipt of the request. Under
special circumstances, an extension (up to an additional 60 days) can be granted
for processing the decision. Notice of this extension must be provided in
writing to the claimant prior to the expiration of the initial sixty-day period.
In no event will the decision be rendered more than one hundred twenty
(120) days after the initial request for review. Any decision by the
Administrator will be furnished to the claimant in writing and will set forth
the specific reasons for the decision and the specific provisions on which the
decision is based. The claimant or a duly authorized representative shall also
be provided, upon request and free of charge, reasonable access to, and copies
of, all documents, records, and other information relevant to the claimant’s
claim for benefits.

6.3 Employment Rights. The establishment of the Plan shall not be construed as
conferring any rights upon any Executive with respect to continuation of
employment, nor shall it be construed as limiting in any way the right of a
Participating Employer to discharge any Executive.

 

7



--------------------------------------------------------------------------------

6.4 Assignability. Except for naming the Beneficiary of any amounts payable or
that may become payable hereunder upon the Participant’s death, no right to
receive any payments hereunder shall be transferable or assignable by a
Participant. Any other attempted assignment or alienation of payments hereunder
shall be void and of no force or effect.

6.5 Administration. Except as otherwise provided herein, the Plan shall be
administered by the Administrator, which shall have the authority to adopt rules
and regulations for carrying out the Plan, and which shall interpret, construe
and implement the provisions of the Plan.

6.6 Amendment and Termination. The Board of Directors reserves the right at any
time to amend the Plan in whole or in part, retroactively or prospectively, for
any reason and without the consent of any Participant or Beneficiary, provided
that no such amendment may adversely affect the rights of a Participant or a
Beneficiary with respect to amounts credited to the Participant’s Deferred Bonus
Account prior to such amendment or alter the timing of distribution of any
Participant’s Deferred Bonus Account. The Board of Directors reserves the right
at any time to terminate this Plan. Upon termination of this Plan, all elections
and designations with respect to the deferral of future Bonuses shall terminate
as of the date specified by the Board of Directors, but not before the earliest
time permitted under Section 409A of the Code, and the Deferred Bonus Account of
each Participant shall be distributed at such time or times as it would have
been distributed in the absence of termination, unless the Board of Directors,
in its discretion, elects to distribute the Deferred Bonus Accounts of all
Participants in some other manner but in no event prior to the earliest time
permitted under Section 409A of the Code.

6.7 Controlling Law. This Plan shall be governed by the laws of the Commonwealth
of Pennsylvania except as such laws are superseded by the Employee Retirement
Income Security Act of 1974, as amended.

6.8 Number and Gender. Words used in the masculine shall be read and construed
in the feminine where applicable. Wherever required, the singular of any word
shall include the plural, and plural shall include the singular.

To record the adoption of this amendment and restatement of the Plan, Bryn Mawr
Bank Corporation has caused its authorized officers to affix its corporate name
and seal this 18th day of December, 2008.

 

(CORPORATE SEAL)     BRYN MAWR BANK CORPORATION Attest:   /s/ Diane McDonald    
By:   /s/ Robert J. Ricciardi         Secretary

 

8



--------------------------------------------------------------------------------

EXHIBIT A

TO THE

DEFERRED BONUS PLAN FOR

EXECUTIVES OF BRYN MAWR BANK CORPORATION

(As Amended and Restated Effective January 1, 2008)

PERFORMANCE-BASED COMPENSATION

For purposes of the Plan, “Performance-Based Compensation” shall be defined in
the manner described below, subject to such modifications as may be necessary to
conform to the definition of such term in Section 409A of the Code.

(a) In General. Performance-Based Compensation means compensation the amount of
which, or the entitlement to which, is contingent on the satisfaction of
pre-established organizational or individual performance criteria relating to a
performance period of at least 12 consecutive months. Organizational or
individual performance criteria are considered pre-established if established in
writing by not later than 90 days after the commencement of the period of
service to which the criteria relates, provided that the outcome is
substantially uncertain at the time the criteria are established.
Performance-Based Compensation may include payments based on performance
criteria that are not approved by a compensation committee of the board of
directors (or similar entity in the case of a non-corporate service recipient)
or by the stockholders or members of the service recipient.

Performance-Based Compensation does not include any amount or portion of any
amount that will be paid either regardless of performance, or based upon a level
of performance that is substantially certain to be met at the time the criteria
is established. In addition, except as provided in paragraph (c) below,
compensation is not Performance-Based Compensation merely because the amount of
such compensation is determined by reference to the value of the service
recipient or the stock of the service recipient.

Where a portion of an amount of compensation would qualify as Performance-Based
Compensation if the portion were the sole amount available under the plan, that
portion of the award will not fail to qualify as Performance-Based Compensation
if that portion is designated separately or otherwise separately identifiable
under the terms of the plan, and the amount of each portion is determined
independently of the other.

Compensation may be Performance-Based Compensation where the amount will be paid
regardless of satisfaction of the performance criteria due to the service
provider’s death, disability, or a change in control event (as defined in Treas.
Reg. Section 1.409A-3(i)(5)(i)), provided that a payment made under such
circumstances without regard to the satisfaction of the performance criteria
will not constitute Performance-Based Compensation. For purposes of this
paragraph (a), a disability refers to any medically determinable physical or
mental impairment resulting in the service provider’s inability to perform the
duties of his or her position or any substantially similar position, where such
impairment can be expected to result in death or can be expected to last for a
continuous period of not less than six months.

 

9



--------------------------------------------------------------------------------

(b) Payments based upon subjective performance criteria. The term
Performance-Based Compensation includes payments based upon subjective
performance criteria, provided that -

(i) the subjective performance criteria are bona fide and relate to the
performance of the participant service provider, a group of service providers
that includes the participant service provider, or a business unit for which the
participant service provider provides services (which may include the entire
organization); and

(ii) the determination that any subjective performance criteria have been met is
not made by the participant service provider or a family member of the
participant service provider (as defined in Section 267(c)(4) of the Code
applied as if the family of an individual includes the spouse of any member of
the family), or a person under the effective control of the participant service
provider or such a family member, and no amount of the compensation of the
person making such determination is effectively controlled in whole or in part
by the service provider or such a family member.

(c) Equity-based compensation. Compensation is Performance-Based Compensation if
it is based solely on an increase in the value of the service recipient, or a
share of stock in the service recipient, after the date of a grant or award.
However, compensation payable for a service period that is equal to the value of
a predetermined number of shares of stock, and is variable only to the extent
that the value of such shares appreciates or depreciates, generally will not be
Performance-Based Compensation. Notwithstanding the foregoing, the attainment of
a prescribed value for the service recipient (or a portion thereof), or a share
of stock in the service recipient, may be used as a pre-established
organizational criterion for purposes of providing performance-based
compensation, provided that the other requirements of paragraph (a) above are
satisfied. In addition, an award of equity-based compensation may constitute
Performance-Based Compensation if entitlement to the compensation is subject to
a condition that would cause the award to otherwise qualify as Performance-Based
Compensation, such as a performance-based vesting condition.

 

10